PER CURIAM:
Pursuant to petition under Chapter 475, RSMo 1969, the Probate Court adjudged Dr. Lucius Virgil Miller incompetent and appointed a guardian of his person and a guardian of his estate. Dr. Miller appealed from that order to the Circuit Court, which held an extensive jury-waived hearing de novo and at the conclusion found and adjudicated Dr. Miller incompetent by reason of mental illness and remanded to the Probate Court for administration under Chapter 475. Dr. Miller again appeals to this Court.
The Points on Appeal challenge the sufficiency of the evidence to prove incompetency. The evidence has been carefully reviewed and calls for the judgment of the trial court to be sustained under the guidelines of Murphy v. Carron, 536 S.W.2d 30, decided by the Supreme Court en banc, May 5, 1976. No error of law appears and an *732extended opinion would have no preceden-tial value.
Affirmed in compliance with Rule 84.-16(b).